DETAILED ACTION
This Action is in response to Preliminary Amendment filed on 12/20/2019.
Claims 1, 10 and 14-18 have been amended.
Claims 1-18 are presented for examination, claims 1, 5, 12 and 16 being independent.
Claims 1-18 remain pending in this application.
Claims 1-18 are subject to Election/ Restrictions requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 and on 06/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to an apparatus for managing hardware accelerator resources comprising reconfigurable partitions, each with a separate external data interface, and the apparatus comprising an external control interface separated from the external data interface; a partial reconfiguration core (PRC) coupled to the external control interface; and an ICAP port connected to the .
Group II, claim(s) 5-11 and 14, drawn to a method for obtaining information regarding resource occupation and power consumption, obtaining an image of the determined reconfigurable functional unit from a database; and performing configuration, reconfiguration, or migration of the determined reconfigurable functional unit with the obtained image to enable power minimization and/or to meet a system requirement. Classified at least in H04L 41/5025, G06F 9/5077, G06F 11/3409 and/or G06F 11/3433.
Group III, claim(s) 12-13 and 15, drawn to a method for receiving a resource occupation and power consumption report request from a resource controller; and in response to the received resource occupation and power consumption report request, sending a resource occupation and power consumption report related to the associated resources to the resource controller. Classified at least in G06F 9/5083, G06F 11/301 and/or G06F 9/5094
Group IV, claim(s) 16-18, drawn to an apparatus comprising processor, memory and a database configured to store information on a static functional unit and information on a dynamic functional unit; wherein the apparatus receives an initial deployment request from a resource controller, the initial deployment request comprising a list of reconfigurable functional units; and sends, to the resource controller, resource occupation and power consumption information on the reconfigurable functional units comprised in the list. Classified at least in G06F 16/25 and/or G06F16/41.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of obtaining information regarding resource occupation and power consumption of a hardware accelerator, and/or performing reconfiguration of the reconfigurable module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016054183 A1 to Cotanis. Cotanis teaches a cloud network optimization module 101 that can receive indications of a load on and/or a current available/ used processing power at each virtual baseband unit ("virtual BBU"), and reconfigure the topology of the wireless network provider system 100 to optimize or improve the performance of the wireless network (see [1022]-[1023]), substantially as claimed in claim 5. Therefore, the shared technical feature lacks novelty or inventive step in view of the reference(s).
In addition, the special technical features of Group I are hardware accelerator resources comprising reconfigurable partitions, each with a separate external data interface, and the apparatus comprising an external control interface separated from the external data interface; a partial reconfiguration core (PRC) coupled to the external control interface; and an ICAP port connected to the reconfigurable partition. The special technical features of Group I are not present in Groups II-IV. The special technical feature of Group II are obtaining an image of the determined reconfigurable functional unit from a database; and performing configuration, reconfiguration, or migration of the determined reconfigurable functional unit with the obtained image to enable power minimization and/or to meet a system requirement. The special technical features of Group II are not present in Groups I and III-IV. The special technical feature of Group III are receiving a resource occupation and power consumption report request from a resource controller; and in response to the received resource occupation and power consumption report request, sending a resource occupation and power consumption report related to the associated resources to the resource controller. The special technical features of Group III are not present in Groups I-II and IV. The special technical feature of Group IV is an apparatus comprising a database configured to store information on a static functional unit and information on a dynamic functional unit; wherein the apparatus receives an initial deployment request from a resource controller, the initial 
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. See MPEP 1893.03(d) and 1.499.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 




A telephone call was made to Attorney of Record, Mr. Alex Wolcott (Reg. #: 75571), on 09/02/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453